DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 objected to because of the following informalities: 
“wherein the monitoring device comprises a a moisture sensor” should be -- wherein the monitoring device comprises a moisture sensor --.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Monitoring device” in claims 1-2, 6 and 101-102 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: sensor or tag (Pg. 28: Lines 25-30). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-9, 11, 18-26, 28, 44-45 and 101-102 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1). 
Regarding claim 1, Todd teaches a monitoring system for a vehicle, the vehicle comprising a track system for traction of the vehicle, the track system comprising a track and a track-engaging assembly configured to move the track around the track-engaging assembly, the track- engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the monitoring system comprising: (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material).
Todd doesn’t explicitly teach - a monitoring device configured to monitor an area associated with the track system.
However, Todd is deemed to disclose an equivalent teaching. Todd includes an endless track having one or more sensors embedded during and after operation of the tracked vehicle. The sensors collect a variety of information about the endless track, such as temperature or location (Todd: Para. 14). Sensors information is data that 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a monitoring device configured to monitor an area associated with the track system in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
In the following limitation, Todd teaches - a processing apparatus configured to issue a signal based on output of the monitoring device (Todd: Para. 98; information is preferably processed by a small processor which is powered by the vibration of a piezoelectric generator, itself molded in the traction band with the sensors).
Regarding claim 2, Todd doesn’t explicitly teach wherein the monitoring device is configured to monitor soil on which the track system moves.
However, Todd is deemed to disclose an equivalent teaching. (Todd: Para. 8, 77; Some embodiments may use at least one pressure sensor 841-84s in a track 41 of a vehicle, or information derived from the above-described imaging systems, to measure soil compaction and send soil compaction information to the processing entity 88 for generation of a map of soil compaction over a traversed area (SPEC: Pg. 78-79). Therefore the pressure sensor measures the soil compaction.).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a soil monitor in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
Regarding claim 3, Todd doesn’t explicitly teach wherein the signal relates to compaction of the soil.

It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a signal that relates to soil compaction in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
Regarding claim 5, Todd teaches the monitoring system of claim 2, wherein the monitoring device comprises a chemical sensor configured to sense a chemical characteristic of the soil (Todd: Para. 85, 91, 166; sensors may be chosen from the following depending on the desired condition or variable to be measure; chemical; the parameter may include vehicle weight, vehicle speed, terrain condition); and the signal relates to the chemical characteristic of the soil (Todd: Para. 85, 91, 166; sensors may be chosen from the following depending on the desired condition or variable to be measure; chemical; the parameter may include vehicle weight, vehicle speed, terrain condition).
Regarding claim 6, Todd teaches the monitoring system of claim 1, wherein the monitoring device is configured to monitor at least one of the track system and a road travelled upon by the vehicle (Todd: Para. 14; an endless track having one or more sensors embedded therein or in contact with the endless track during and after operation of the tracked vehicle; sensors may collect a variety of information about the ; and the signal relates to positioning of the track system relative to the road (Todd: Para. 19; a smart track system having a remote connection configured to collect GPS coordinates of the track for monitoring of the location of the vehicle and for instance intelligently manage the track condition by inferring the type of terrain from the GPS positioning of the track system).
Regarding claim 8, Todd teaches the monitoring system of claim 1, wherein the monitoring device is an optical device configured to optically monitor the area associated with the track system (Todd: Para. 85, 90; sensors may be chosen from the following depending on the desired condition or variable to be measure; Image—Charge coupled devices, CMOS).
Regarding claim 9, Todd teaches the monitoring system of claim 8, wherein the optical device comprises a camera to capture images of the area associated with the track system (Todd: Para. 85, 90; sensors may be chosen from the following depending on the desired condition or variable to be measure; Image—Charge coupled devices, CMOS).
Regarding claim 11, Todd teaches the monitoring system of claim 8, wherein the track system comprises the optical device (Todd: Para. 85, 90; sensors may be chosen from the following depending on the desired condition or variable to be measure; Image—Charge coupled devices, CMOS).
Regarding claim 18, Todd teaches the monitoring system of claim 1, wherein the track comprises the monitoring device (Todd: Para. 14; an endless track having one or more sensors embedded therein or in contact with the endless track during and after 
Regarding claim 19, Todd teaches the monitoring system of claim 18, wherein the track comprises a protective substance applied onto the monitoring device to cover at least part of the monitoring device and allowing an output signal of the monitoring device to pass through the protective substance and elastomeric material of the track (Todd: Para. 129; pressure resistant capsule is appropriately bonded to the track elastomeric material while molding to ensure adequate integration of the capsule within the traction band; capsules are configured to be pressure resistant and protect the sensor components from the molding process).
Regarding claim 20, Todd teaches the monitoring system of claim 19, wherein the protective substance is malleable at least during application of the protective substance onto the monitoring device (Todd: Para. 129; pressure resistant capsule is appropriately bonded to the track elastomeric material while molding to ensure adequate integration of the capsule within the traction band; capsules are configured to be pressure resistant and protect the sensor components from the molding process).
Regarding claim 21, Todd teaches the monitoring system of claim 20, wherein the protective substance is malleable after application of the protective substance onto the monitoring device during use of the track (Todd: Para. 129; pressure resistant capsule is appropriately bonded to the track elastomeric material while molding to ensure adequate integration of the capsule within the traction band; capsules are configured to be pressure resistant and protect the sensor components from the molding process).
claim 22, Todd teaches the monitoring system of claim 18, wherein: the monitoring device comprises a piezoelectric generator configured to power the monitoring device (Todd: Para. 94; sensors may be battery powered or powered by energy harvested or generated from systems such as a piezoelectric power generator); and the piezoelectric generator comprises a piezoelectric element deformable in response to deformation of a portion of elastomeric material of the track to generate power (Todd: Para. 95; piezoelectric generator from pressure may be configured to power one or more sensors embedded within the track).
Regarding claim 23, Todd teaches the monitoring system of claim 22, wherein the piezoelectric element is bendable in response to bending of the portion of the elastomeric material of the track to generate power (Todd: Para. 95; piezoelectric generator from pressure may be configured to power one or more sensors embedded within the track).
Regarding claim 24, Todd teaches the monitoring system of claim 22, wherein the piezoelectric element comprises a piezoelectric film (Todd: Para. 95; piezoelectric generator from pressure may be configured to power one or more sensors embedded within the track).
Regarding claim 25, Todd teaches the monitoring system of claim 22, wherein the piezoelectric generator comprises a substrate supporting the piezoelectric element and an electrical conductor electrically interconnecting the piezoelectric element and an electronic component of the monitoring device (Todd: Para. 94-95, 116; sensors may be battery powered or powered by energy harvested or generated from systems such as a piezoelectric power generator; piezoelectric generator from pressure may be configured 
Regarding claim 26, Todd teaches the monitoring system of claim 25, wherein the monitoring device comprises a sensor; the electronic component is part of the sensor (Todd: Para. 14; an endless track having one or more sensors embedded therein or in contact with the endless track during and after operation of the tracked vehicle; sensors may collect a variety of information about the endless track); the sensor comprises a substrate supporting the electronic component (Todd: Para. 98; small processor which is powered by the vibration of a piezoelectric generator, itself molded in the traction band with the sensors); and the substrate of the piezoelectric generator is contiguous to the substrate of the sensor (Todd: Para. 98; small processor which is powered by the vibration of a piezoelectric generator, itself molded in the traction band with the sensors).
Regarding claim 28, Todd teaches the monitoring system of claim 19, wherein: the monitoring device comprises a sensor (Todd: Para. 14; an endless track having one or more sensors embedded therein or in contact with the endless track during and after operation of the tracked vehicle; sensors may collect a variety of information about the endless track); the protective substance encapsulates an electronic component and a substrate of the sensor (Todd: Para. 129; pressure resistant capsule is appropriately bonded to the track elastomeric material while molding to ensure adequate integration of the capsule within the traction band; capsules are configured to be pressure resistant and protect the sensor components from the molding process); and a sensing element of the sensor extends outside of the protective substance (Todd: Para. 85, 90; Image—Charge coupled devices, CMOS).
Regarding claim 44, Todd teaches the monitoring system of claim 1, wherein the signal relates to servicing of at least part of the track system (Todd: Para. 23; information from the sensors may as previously mentioned, be for alerting the user, a company, a manufacturer of a certain condition in the track that requires instant attention; alert may inform of a need for maintenance).
Regarding claim 45, Todd teaches the monitoring system of claim 44, wherein the signal relates to servicing of the track (Todd: Para. 23; information from the sensors may as previously mentioned, be for alerting the user, a company, a manufacturer of a certain condition in the track that requires instant attention; alert may inform of a need for maintenance).
Regarding claim 101, Todd teaches a track for traction of a vehicle, the track being mountable around a track- engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the track comprising: (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material) - a ground-engaging outer surface for engaging the ground (Todd: Para. 74; track comprises an outer ground engaging surface); - an inner surface opposite to the ground-engaging outer surface (Todd: Para. 74; an inner wheels engaging surface).
- a monitoring device configured to issue a signal.
However, Todd is deemed to disclose an equivalent teaching. Todd includes an endless track having one or more sensors embedded during and after operation of the tracked vehicle. The sensors collect a variety of information about the endless track, such as temperature or location (Todd: Para. 14). Sensors information is data that represents the surrounding area, therefore monitoring the area. So the embedded sensors monitor the track and area around the track. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a monitoring device configured to monitor an area associated with the track system in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
In the following limitation, Todd teaches - a protective substance applied onto the monitoring device to cover at least part of the monitoring device and allowing the signal to pass through the protective substance and elastomeric material of the track (Todd: Para. 129; pressure resistant capsule is appropriately bonded to the track elastomeric material while molding to ensure adequate integration of the capsule within the traction band; capsules are configured to be pressure resistant and protect the sensor components from the molding process).
 Regarding claim 102, Todd teaches a track for traction of a vehicle, the track being mountable around a track- engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the track comprising: (Todd: Para. 74-75; track system - a ground-engaging outer surface for engaging the ground (Todd: Para. 74; track comprises an outer ground engaging surface); - an inner surface opposite to the ground-engaging outer surface (Todd: Para. 74; an inner wheels engaging surface).
Todd doesn’t explicitly teach - a monitoring device configured to issue a signal. 
However, Todd is deemed to disclose an equivalent teaching. Todd includes an endless track having one or more sensors embedded during and after operation of the tracked vehicle. The sensors collect a variety of information about the endless track, such as temperature or location (Todd: Para. 14). Sensors information is data that represents the surrounding area, therefore monitoring the area. So the embedded sensors monitor the track and area around the track. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have a monitoring device configured to monitor an area associated with the track system in order monitor the terrain condition or alert of maintenance issues (Todd: Para. 23, 166).
In the following limitation, Todd teaches the monitoring device comprising a piezoelectric generator configured to power the monitoring device (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material), the piezoelectric generator comprising a piezoelectric element deformable in response to deformation of a portion of elastomeric material of the track to generate power (Todd: Para. 74; track comprises an outer ground engaging surface).




Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Heim et al. (US Publication 2017/0094894 A1).
Regarding claim 4, Todd doesn’t explicitly teach wherein the monitoring device comprises a a moisture sensor configured to sense a moisture level of the soil; and the signal relates to the moisture level of the soil.
However Heim, in the same field of endeavor, teaches wherein the monitoring device comprises a a moisture sensor configured to sense a moisture level of the soil (Heim: Para. 26, 30; soil moisture sensor); and the signal relates to the moisture level of the soil (Heim: Para. 26, 30; soil moisture sensor).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Heim’s moisture sensor (Heim: Para. 26, 30) into Todd’s traction embedded sensors (Todd: Para. 12) in order control an agricultural vehicle based upon sensed information (Heim: Para.1).




Claims 7, 12-15, 29, 30-32, 43, 115 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US Publication 2018/0265145 A1) in view of Richard et al. (US Publication 2018/0190045 A1). 
Regarding claim 7, Todd doesn’t explicitly teach wherein the signal is directed to a powertrain of the vehicle to operate the powertrain of the vehicle differently when the vehicle is off-road than when the vehicle is on-road.
However Richard, in the same field of endeavor, teaches wherein the signal is directed to a powertrain of the vehicle to operate the powertrain of the vehicle differently when the vehicle is off-road than when the vehicle is on-road (Richard: Para. 214; monitoring system may determine that the ground is hard (e.g., a compact soil, a paved road), whereas when the pressure is recorded as being particularly low, the processing entity of the monitoring system may determine that the ground is soft; output signal of the processing entity may thus be received by the powertrain, the powertrain controller or the communication device and used to control the operation of the agricultural vehicle based on the recorded pressure and/or outputting information regarding the operation of the agricultural vehicle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 12, Todd doesn’t explicitly teach wherein the signal relates to a substance used where the vehicle travels.
wherein the signal relates to a substance used where the vehicle travels (Richard: Para. 228; the work implement that is drawn by the agricultural vehicle may implement the improvements; a fertilizer cart, a sprayer, a planter).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 13, Todd doesn’t explicitly teach wherein the signal relates to equipment external to the vehicle.
However Richard, in the same field of endeavor, teaches wherein the signal relates to equipment external to the vehicle (Richard: Para. 228; the work implement may comprise a trailed vehicle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 14, Todd doesn’t explicitly teach wherein the equipment comprises irrigation equipment.
wherein the equipment comprises irrigation equipment (Richard: Para. 228; a sprayer, a planter or any other suitable type of trailed vehicle).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 15, Todd doesn’t explicitly teach wherein the equipment comprises fertilization equipment.
However Richard, in the same field of endeavor, teaches wherein the equipment comprises fertilization equipment (Richard: Para. 228; a fertilizer cart).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 29, Todd doesn’t explicitly teach wherein the monitoring device comprises a tag associated with a component of the track system and configured to convey an identifier of the component of the track system processable by the processing apparatus.
However Richard, in the same field of endeavor, teaches wherein the monitoring device comprises a tag associated with a component of the track system (Richard: and configured to convey an identifier of the component of the track system processable by the processing apparatus (Richard: Para. 125; active RFID tag's power source enables the sensing device to record a temperature reading and also enables the transmitter to issue the input signal indicative of the temperature of the track to the RFID reader i.e., the processing entity).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 30, Todd teaches the monitoring system of claim 29, wherein the component of the track system is the track (Todd: Para. 74-75; track).
Regarding claim 31, Todd doesn’t explicitly teach wherein the tag is integrated into the track during molding of the track.
However Richard, in the same field of endeavor, teaches wherein the tag is integrated into the track during molding of the track (Richard: Para. 107, 121; temperature sensor is placed in a mold used for molding of the track and the elastomeric material is molded over the temperature sensor; RFID tag implemented by the transmitter and the receiver of the temperature sensor).

Regarding claim 32, Todd doesn’t explicitly teach wherein the tag is configured to issue a signal conveying the identifier.
However Richard, in the same field of endeavor, teaches wherein the tag is configured to issue a signal conveying the identifier (Richard: Para. 125; active RFID tag's power source enables the sensing device to record a temperature reading and also enables the transmitter to issue the input signal indicative of the temperature of the track to the RFID reader i.e., the processing entity).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporated Richard’s integrated RIFD tag indicating track wear (Richard: Para. 95, 107, 119, 121) into Todd’s traction embedded sensors (Todd: Para. 12) in order to control the powertrain based on the pressure or the received information regarding the operation of the agricultural vehicle (Richard: Para. 214).
Regarding claim 43, Todd doesn’t explicitly teach wherein the signal is indicative of a level of wear of the track.
However Richard, in the same field of endeavor, teaches wherein the signal is indicative of a level of wear of the track (Richard: Para. 95; piezoelectric generator from pressure may be configured to power one or more sensors embedded within the track).

Regarding claim 115, Todd teaches a track for traction of a vehicle, the track being mountable around a track- engaging assembly configured to move the track around the track-engaging assembly, the track-engaging assembly comprising a plurality of wheels for engaging the track, the track being elastomeric to flex around the track-engaging assembly, the track comprising: (Todd: Para. 74-75; track system comprises a drive wheel configured to be mounted to the axle of the vehicle; track according to the present embodiment is preferably made of rubber and/or elastomeric material) - a ground-engaging outer surface for engaging the ground (Todd: Para. 74; track comprises an outer ground engaging surface); - an inner surface opposite to the ground-engaging outer surface (Todd: Para. 74; an inner wheels engaging surface).
Todd doesn’t explicitly teach - a tag configured to convey an identifier of the track processable by a processing apparatus.
However Richard, in the same field of endeavor, teaches - a tag configured to convey an identifier of the track processable by a processing apparatus (Richard: Para. 125; active RFID tag's power source enables the sensing device to record a temperature reading and also enables the transmitter to issue the input signal indicative of the temperature of the track to the RFID reader i.e., the processing entity).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663